EXHIBIT 10.1

EXECUTION VERSION

HCP, INC.
EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of September 8, 2015 (the “Effective Date”), by and between HCP, Inc. (the
“Company”) and J. Justin Hutchens (“Executive”).  Where the context permits,
references to the Company shall include the Company and any successor of the
Company.

W I T N E S S E T H:

WHEREAS, the Company and Executive mutually desire to set forth herein the terms
and conditions pursuant to which Executive will serve as the Executive Vice
President and Chief Investment Officer – Senior Housing and Care of the
Company reporting to the Chief Executive Officer of the Company, effective as of
the Effective Date.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby agree as follows:

1.SERVICES AND DUTIES.  Subject to Section 2 hereof, from and after the
Effective Date, Executive shall, pursuant to the terms of this Agreement, be
employed by the Company as the Executive Vice President and Chief Investment
Officer – Senior Housing and Care of the Company.  The principal location of
Executive’s employment with the Company shall be at the Company’s  headquarters
in Irvine, California, although Executive understands and agrees that Executive
may be required to travel from time to time for business reasons.  During the
Term (as defined in Section 2), Executive shall be a full-time employee of the
Company, shall dedicate substantially all of Executive’s working time and
attention to the Company, and shall have no other employment or other business
ventures which are undisclosed to the Company or which conflict with Executive’s
duties under this Agreement.  Executive shall have such authorities, duties and
responsibilities as the Company’s chief executive officer (or his delegate) may
from time to time assign to him and reasonably consistent with those customarily
performed by an officer holding the position set forth above with a company
having a similar size and nature of the Company. Notwithstanding the foregoing,
nothing herein shall prohibit Executive from participating in trade associations
or industry organizations which are related to the business of the Company or
engaging in charitable, civic or political activities, so long as such interests
do not materially interfere, individually or in the aggregate, with the
performance of Executive’s duties hereunder.  Executive agrees that he shall
comply with the corporate policies of the Company as they are in effect from
time to time throughout the Term (including, without limitation, the Company’s
business conduct and ethics policies, as they may change from time to time).

2.TERM.  Executive’s employment under the terms and conditions of this Agreement
shall commence on the Effective Date.  Such employment shall continue for a term
of three (3) years following the Effective Date (the “Term”).  Not extending the
Term shall not constitute a breach of this Agreement and shall not constitute
“Good Reason” for purposes of



--------------------------------------------------------------------------------

 



this Agreement.  Notwithstanding the above, the Term shall earlier expire
immediately upon the termination of Executive’s employment pursuant to Section 5
hereof.

3.COMPENSATION.

(a)         Base Compensation.  The Company shall pay to Executive an initial
base salary in the amount of $550,000 per annum in accordance with the regular
payroll practices of the Company (the base salary as in effect from time to
time, the “Base Compensation”).  Payment of the Base Compensation is subject to
customary employee contributions to any benefit programs in which Executive is
enrolled.  The Base Compensation may be increased from time to time at the
Company’s sole discretion, but in no event shall the Base Compensation be
reduced without Executive’s approval.

(b)         Annual Cash Bonus.  Executive shall receive a guaranteed cash bonus
for the 2015 calendar year in the amount of $1,100,000 (the “Guaranteed Bonus”),
which shall be paid no later than March 15, 2016,  provided Executive is
actively employed by the Company and has not provided a notice of resignation to
the Company or received a notice of termination for Cause from the Company as of
the date of payment. For each subsequent calendar year during the Term,
Executive shall be eligible to receive an annual cash incentive award (an
“Annual Bonus”), the actual amount of which bonus will be determined based on
the achievement of performance criteria relating to both Executive and the
Company, as determined each year in good faith by the Compensation Committee
(the “Compensation Committee”) of the Board of Directors (the “Board”) of the
Company (or any successor thereto).  The Annual Bonus, if any, shall be paid to
Executive by no later than March 15 of the year following the year to which such
Annual Bonus relates, so long as Executive is actively employed by the Company
and has not provided a notice of resignation to the Company or received a notice
of termination for Cause from the Company as of the date of payment.

(c)         Equity Award.

(i)As soon as practicable after the Effective Date, Executive shall be granted a
one-time award of restricted stock units with a value of approximately
 $500,000, based on the average closing stock price on the 10 trading days
immediately preceding the Effective Date, which stock grant shall vest in equal,
annual tranches over three years following the date of grant, subject to
Executive’s continued employment with the Company as of the applicable vesting
date.  The restricted stock units shall be subject to the terms and conditions
of the Company’s 2014 Performance Incentive Plan (the “Plan”) and the applicable
award agreement.

(ii)So long as Executive is actively employed by the Company and has not
provided a notice of resignation to the Company or received a notice of
termination from the Company as of the date of grant, in the first quarter of
2016 Executive shall be granted restricted stock units with an aggregate Value
Upon

2

--------------------------------------------------------------------------------

 



Grant (defined below) of approximately $600,000, which shall be allocated
consistent with the vesting schedule of the 2016 long-term incentive awards
granted to the other named executive officers, as determined by the Compensation
Committee, subject to Executive’s continued employment with the Company as of
the applicable vesting date.  The restricted stock units shall be subject to the
terms and conditions of the Plan and the applicable award agreements. “Value
Upon Grant” means the fair market value (determined in accordance with the Plan)
of the Company’s common stock on the date of the grant times the number of
shares granted.

(d)         Tax Withholding.  All taxable compensation payable to Executive
pursuant to this Agreement shall be subject to any applicable withholding taxes
and such other taxes as are required under Federal law or the law of any state
or governmental body to be collected with respect to compensation paid by the
Company to Executive.

4.BENEFITS AND PERQUISITES.

(a)         Retirement and Welfare Benefits.  During the Term, Executive shall
be eligible to participate in all fringe benefits, perquisites, and such other
benefit plans and arrangements as are made available generally to the Company’s
executive vice presidents.  The benefits described herein shall be subject to
the applicable terms of the applicable plans and shall be governed in all
respects in accordance with the terms of such plans as from time to time in
effect.  Nothing in this Section 4, however, shall require the Company to
maintain any benefit plan or provide any type or level of benefits to its
current or former employees, including Executive.

(b)         Paid Time Off.  During the Term, Executive shall be entitled to
accrue vacation (at a rate of not less than nineteen (19) days per full calendar
year), in accordance with and subject to the Company’s vacation policies
applicable to its executives generally as such policies are in effect from time
to time.

(c)         Relocation Expenses.   The Company shall pay, or reimburse Executive
for all reasonable relocation expenses, up to a maximum of $150,000, incurred by
Executive for his relocation to the Orange County, California metropolitan
area in accordance with the terms of the Company's relocation policy. If the
Executive terminates his employment without Good Reason or is terminated by the
Company for Cause prior to the end of the first twelve (12) months of the Term,
the Executive shall be required to repay the Company the gross amount of any
relocation expenses paid or reimbursed pursuant to this Section 4(c).

(d)         Reimbursement of Expenses.  The Company shall reimburse Executive
for any and all expenses reasonably incurred by Executive during the Term in
performing Executive’s duties hereunder, including travel, meals and
accommodations, upon submission by Executive of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt.  Executive agrees to promptly submit and document any
reimbursable

3

--------------------------------------------------------------------------------

 



expenses in accordance with the Company’s expense reimbursement policies to
facilitate the timely reimbursement of such expenses.

5.TERMINATION.  Prior to the third anniversary of the Effective Date, the Term
and Executive’s employment hereunder may be terminated (1) by the Company for
“Cause” (as defined and determined below), effective on the date on which a
written notice to such effect (a “Cause Termination Notice”) is delivered to
Executive; (2) by the Company at any time without Cause, effective sixty (60)
days following the date on which a written notice to such effect is delivered to
Executive; (3) by Executive for “Good Reason” (as defined and determined below),
in accordance with the notice, cure and termination periods set forth in the
definition of such term below; or (4) by Executive at any time other than for
Good Reason, effective sixty (60) days following the date on which a written
notice to such effect is delivered to the Company (or its successors).  In
accordance with the foregoing provisions, the date upon which termination occurs
shall be referred to herein as the “Termination Date.” In the event that the
Company provides Executive notice of termination without Cause pursuant to
clause (2) or Executive provides the Company notice of termination pursuant to
clause (3) or clause (4), the Company will have the option to place the
Executive on paid administrative leave during the notice period.  Upon any
termination of Executive’s employment hereunder, Executive shall be entitled to
receive the following:  (i) any accrued but unpaid Base Compensation (to be paid
as provided in Section 3(a)); (ii) reimbursement for expenses incurred by
Executive prior to the date of termination in accordance with
Section 4(d) hereof; (iii) vested benefits, if any, to which Executive may be
entitled under the Company’s employee benefit plans as of the date of
termination; and (iv) any additional amounts or benefits due under any
applicable plan, program, agreement or arrangement of the Company or its
Affiliates (the amounts and benefits described in clauses (i) through
(iv) above, collectively, the “Accrued Benefits”).  Accrued Benefits under this
Section 5 shall in all events be paid in accordance with the Company’s payroll
procedures, expense reimbursement procedures or plan terms, as applicable, or as
otherwise required in accordance with applicable law.

(a)         Termination by the Company for Cause or by Executive without Good
Reason.  If Executive’s employment hereunder is terminated during the Term by
the Company for Cause or by Executive without Good Reason, Executive shall not
be entitled to any further compensation or benefits other than the Accrued
Benefits.

(b)         Termination by the Company without Cause or by Executive with Good
Reason Prior to the Second Anniversary of the Effective Date.  Subject to
Section 5(f) below, if Executive’s employment hereunder is terminated prior to
the second anniversary of the Effective Date (I) by the Company other than for
Cause (and other than due to Executive’s death or “Disability” (as defined
below)), or (II) by Executive with Good Reason, then Executive shall be entitled
to (1) the Accrued Benefits and (2) subject to Executive’s execution of a
general release of claims in the form attached hereto as Exhibit A (with such
changes as may be reasonably required to such form to help ensure its
enforceability in light of any changes in applicable law) (the “Release”) within
twenty-one (21) days following the Termination Date, and the expiration of any
revocation period with respect to such Release provided by applicable law, and
provided that Executive

4

--------------------------------------------------------------------------------

 



does not materially breach the restrictive covenants set forth in Section 6
hereof or in any other agreement between Executive and the Company or to which
Executive is a party (collectively, the “Restrictive Covenants”) or any other
ongoing obligation to which Executive is subject as of the Termination Date:

(i)an amount equal to two (2) times the sum of (x) Executive’s Base
Compensation, at the rate in effect on the Termination Date and (y) the greater
of (I) Executive’s annual incentive bonus paid or payable for the last fiscal
year of the Company for which the Compensation Committee has determined bonuses
for the Company’s executives generally prior to the Termination Date or (II) the
Guaranteed Bonus, such amount to be paid in a lump sum in the month following
the month in which Executive’s Separation from Service (as defined below)
occurs; and

(ii)each equity-based award granted by the Company to Executive that is
outstanding on the Termination Date will immediately vest as to any portion of
the award that is scheduled to vest within two (2) years following the
Termination Date; provided, however, that as to any such award that is subject
to performance-based vesting requirements for which the applicable performance
period is in progress on the Termination Date, such award shall remain
outstanding until the end of such performance period and, upon a determination
thereafter by the Compensation Committee as to the relevant level of performance
achieved and the portion of the award eligible to vest based on such
determination, Executive will be credited with two (2) years of continued
service, as measured from the Termination Date, for purposes of applying any
time-based vesting requirements applicable to the award.  Any portion of any
equity-based award granted by the Company to Executive that is not vested after
giving effect to the foregoing acceleration provisions shall terminate as of the
Termination Date (or, in the case of a performance-based award, as of the date
of the Compensation Committee’s determination of the relevant level of
performance achieved).

(c)         Termination by the Company without Cause or by Executive with Good
Reason During the Third Year of the Term.  Subject to Section 5(f) below, if
Executive’s employment hereunder is terminated after the second anniversary of
the Effective Date and prior to the expiration of the Term (I) by the Company
other than for Cause (and other than due to Executive’s death or Disability) or
(II) by Executive with Good Reason, then Executive shall be entitled to (1) the
Accrued Benefits and (2) subject to Executive’s execution of a Release within
twenty-one (21) days following the Termination Date, and the expiration of any
revocation period with respect to such Release provided by applicable law, and
provided that Executive does not materially breach the Restrictive Covenants or
any other ongoing obligation to which Executive is subject as of the Termination
Date:

(i)an amount equal to (1) the remainder of Executive’s Base Compensation, at the
rate in effect on the Termination Date, through the end of the Term and (2) the
average of the Executive’s annual incentive bonuses for the

5

--------------------------------------------------------------------------------

 



two consecutive fiscal years of the Company ending with the last fiscal year of
the Company for which the Compensation Committee has determined bonuses for the
Company’s executives generally prior to the Termination Date (or, if less, the
average of Executive’s annual incentive bonuses for the entire period of his
employment with the Company), such amount to be paid in a lump sum in the month
following the month in which Executive’s Separation from Service occurs; and

(ii)each equity-based award granted by the Company to Executive that is
outstanding on the Termination Date will immediately vest as to any portion of
the award that is scheduled to vest by the end of the current calendar year;
provided, however, that as to any such award that is subject to
performance-based vesting requirements for which the applicable performance
period is in progress on the Termination Date, such award shall remain open
until the end of such performance period and, upon a determination thereafter by
the Compensation Committee as to the relevant level of performance achieved and
the portion of the award eligible to vest based on such determination, Executive
will be credited with continued service through the end of such calendar year,
as measured from the Termination Date, for purposes of applying any time-based
vesting requirements applicable to the award.  Any portion of any equity-based
award granted by the Company to Executive that is not vested after giving effect
to the foregoing acceleration provisions shall terminate as of the Termination
Date (or, in the case of a performance-based award, as of the date of the
Compensation Committee’s determination of the relevant level of performance
achieved).

(d)         Termination Due to Death or Disability.  The Term and Executive’s
employment hereunder shall automatically terminate upon Executive’s death or
Disability.  If Executive’s employment hereunder terminates due to death or
Disability, then Executive shall not be entitled to any further compensation or
benefits other than the Accrued Benefits.

(e)         Welfare Benefit Continuation.  Subject to Section 5(f) below, and
subject to Executive’s execution of a Release within twenty-one (21) days
following the Termination Date, and the expiration of any revocation period with
respect to such Release provided by applicable law, and provided that Executive
does not materially breach the Restrictive Covenants or any other ongoing
obligation to which Executive is subject as of the Termination Date, in the
event that Executive’s employment hereunder is terminated (i) by the Company
other than for Cause (and other than due to Executive’s death or Disability) or
(ii) by Executive without Good Reason, the Company shall reimburse Executive for
the full amount of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
premiums incurred by Executive during the 24 month period following the date of
such termination, provided that (A) Executive timely and validly elects COBRA
continuation coverage; (B) such reimbursement does not result in adverse tax
consequences to the Company under Section 105(h) of the Code or otherwise; and
(C) such reimbursement shall immediately cease in the event that Executive

6

--------------------------------------------------------------------------------

 



becomes eligible to participate in the health insurance plan of a subsequent
employer or other service recipient (or at such time as the Company ceases to
offer group medical coverage to its active executive employees or the Company is
otherwise under no obligation to offer COBRA continuation coverage to
Executive).

(f)         Change in Control Plan.  Notwithstanding the foregoing provisions,
in the event that Executive would be entitled to severance benefits under the
Company’s Change in Control Severance Plan, or any successor plan thereto (the
“CIC Plan”), in connection with a termination of his employment described in
Section 5(b), Section 5(c) or Section 5(e) above, Executive will be entitled to
receive the benefits provided under the CIC Plan.  In no event will Executive be
entitled to receive severance benefits under both the CIC Plan and this
Agreement.

In the event that any of the payments and other benefits provided under this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section,
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then Executive’s payments and benefits under this Agreement or otherwise
shall be payable either

(A) in full (with the Executive paying any excise taxes due), or

(B) in such lesser amount which would result in no portion of such payments or
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of payments and benefits under this Agreement or otherwise,
notwithstanding that all or some portion of such payments or benefits may be
taxable under Section 4999 of the Code.  Any reduction in the payments and
benefits required by this Section will made in the following order: (i)
reduction of cash payments; (ii) reduction of accelerated vesting of equity
awards other than stock options; (iii) reduction of accelerated vesting of stock
options; and (iv) reduction of other benefits paid or provided to Executive.

(g)         Definitions.  For purposes of this Agreement:

“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended.

“Cause” means the occurrence of any of the following: (i) Executive’s willful
and continued failure to perform his duties with the Company (other than any
such failure resulting from his or her incapacity due to physical or mental
illness) after a written demand for performance is delivered to Executive by the
Company, which demand specifically identifies the manner in which the Company
believes that Executive has not performed his duties; (ii) Executive’s willful
and continued failure to follow and comply with the policies of the

7

--------------------------------------------------------------------------------

 



Company as in effect from time to time (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness) after a written
demand for performance is delivered to Executive by the Company, which demand
specifically identifies the manner in which the Company believes that Executive
has not followed or complied with such Company policies; (iii) Executive’s
willful commission of an act of fraud or dishonesty resulting in material
economic or financial injury to the Company; (iv) Executive’s willful engagement
in illegal conduct or gross misconduct, in each case which is materially and
demonstrably injurious to the Company; (v) Executive’s breach of any provision
of Section 6 of this Agreement; or (vi) Executive’s indictment for, conviction
of, or a plea of guilty or nolo contendere to any felony.

For purposes of clarification, if the definition of “Cause” set forth above, and
the process associated with it, differs from the definition of cause (or similar
term) in any stock incentive plan or agreement of the Company or any of its
Affiliates, including the Company’s incentive stock award plan or any other such
plan or agreement under which a grant of restricted stock shall be made, the
definition set forth above shall control.

“Disability” means that Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan, or
disability plan, covering employees of the Company or an Affiliate of the
Company.

“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following events: (i) the failure by the Company to pay
Executive any portion of Executive’s Base Compensation within ten (10) days of
the date such compensation is due, (ii) the relocation of Executive’s principal
location of employment, to a location outside a fifty (50) mile radius from
Irvine, California, (iii) any material diminution of Executive’s duties,
responsibilities or authorities hereunder, (iv) any material breach by the
Company of any of its material obligations to Executive, or (v) any failure of
the Company to obtain the assumption in writing of its obligations under this
Agreement by any successor to all or substantially all of its business or assets
within thirty (30) days after any reconstruction, amalgamation, combination,
merger, consolidation, sale, liquidation, dissolution or similar transaction,
unless such assumption occurs by operation of law.  Notwithstanding the
foregoing, “Good Reason” to terminate Executive’s employment shall not exist
unless (a) a written notice has first been delivered to the Board by Executive
(the “Good Reason Notice”), which Good Reason Notice (1) specifically identifies
the event(s) Executive believes constitutes Good Reason and (2) provides thirty
(30) days from the date of such Good Reason Notice for the Company to cure such
circumstances (the “Good Reason Period”) and (b) the Company has failed to
timely cure such circumstances.  If the Company fails to timely cure such
circumstances in accordance with the foregoing, Executive may send a notice to
the Board that he is terminating his employment for Good Reason (“Good Reason
Termination Notice”), in which case his employment hereunder shall thereupon be
terminated for Good Reason.  If any Good Reason Notice to the Board shall not
have been delivered by Executive within ninety (90) days following the date

8

--------------------------------------------------------------------------------

 



Executive becomes aware of the purported existence of a Good Reason event, or
any Good Reason Termination Notice to the Board shall not have been delivered by
Executive within thirty (30) days following the end of the Good Reason Period,
then any purported termination of Executive’s employment relating to the
applicable event shall not be a termination for Good Reason under this
Agreement.

As used herein, a “Separation from Service” occurs when Executive dies, retires,
or otherwise has a termination of employment with the Company that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.

(h)         Resignation as Officer or Director.  Upon a termination of
Executive’s employment hereunder, unless requested otherwise by the Company,
Executive shall resign each position (if any) that Executive then holds as an
officer of the Company or as an officer or director of any of their Affiliates.

(i)         Section 409A.  The intent of the parties is that payments and
benefits under this Agreement shall not result in the imputation of any tax,
penalty or interest pursuant to Section 409A of the Code, and accordingly, to
the maximum extent permitted, this Agreement shall be construed and interpreted
consistent with that intent.  Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
the Company for purposes of any payments under this Agreement which are subject
to Section 409A of the Code until the Executive has incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code.  Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code.  Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid the imputation
of any tax, penalty or interest pursuant to Section 409A of the Code, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following an
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following the Executive’s separation from
service (or, if earlier, the Executive’s date of death).  To the extent required
in order to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code, amounts reimbursable to Executive under this Agreement
shall be paid to Executive on or before the last day of the year following the
year in which the expense was incurred and the amount of expenses eligible for
reimbursement (and in kind benefits provided to Executive) during one year may
not affect amounts reimbursable or provided in any subsequent year.  The Company
makes no representation that any or all of the payments described in this
Agreement will be exempt from or comply with Section 409A of the Code and makes
no undertaking to preclude Section 409A of the Code from applying to any such
payment.

9

--------------------------------------------------------------------------------

 



6.COVENANTS.  Executive acknowledges that during the period of his employment
with the Company or any Affiliate, he shall have access to the Company’s
 “Confidential Information” (as defined below) and will meet and develop
relationships with the Company’s potential and existing suppliers, financing
sources, clients, customers and employees. Accordingly, Executive agrees to the
following provisions of this Section 6 (in addition to Executive’s
confidentiality obligations to the Company and its subsidiaries pursuant to the
Company’s policies as in effect from time to time).

(a)         Noncompetition.   Executive agrees that during the period of his
employment with the Company, Executive shall not:  (A) directly or indirectly,
engage in, manage, operate, control, supervise, or participate in the
management, operation, control or supervision of any business or entity which
competes with (any such action individually and in the aggregate, to compete
with) the Company or any of its subsidiaries (collectively, the “Company Group”)
or serve as an employee, consultant or in any other capacity for such business
or entity; (B) have any ownership or financial interest, directly, or
indirectly, in any competitor including, without limitation, as an individual,
partner, shareholder (other than as a shareholder of a publicly-owned
corporation in which the Executive owns less than five percent (5%) of the
outstanding shares of such corporation), officer, director, employee, principal,
agent or consultant, or (C) serve as a representative of any business
organization; any or all of which, without first obtaining written approval of
the chief executive officer of the Company.  Executive also agrees that as long
as he is employed by the Company, he will not undertake the planning or
organization of any business activity competitive with the Company Group.

(b)         Solicitation of Employees, Etc.  Executive agrees that during the
period of his employment with the Company and for twelve (12) months thereafter,
Executive shall not, directly or indirectly, other than in connection with
carrying out his duties during the period of his employment with the Company,
solicit or induce any of the employees or consultants of the Company Group (or
individuals who served as employees or consultants of the Company Group at any
time during the preceding nine (9) month period):  (i) to terminate their
employment or relationship with the Company Group, and/or (ii) to work for the
Executive or any competitor of the Company Group.

(c)         Solicitation of Clients, Etc.  Executive agrees that during the
period of his employment with the Company and for twelve (12) months thereafter,
he will not use any Trade Secrets or Confidential Information (as defined below)
to, directly or indirectly, solicit, take away, divert or attempt to divert, the
business or patronage of any clients or customers of the Company for the purpose
of providing services that materially compete with the products provided by the
Company at the time of Executive’s termination.  For purposes of this Agreement,
“products provided by the Company” includes not only products and services which
the Company then provides and/or markets or sells, but also those which it is in
the process of researching and/or developing, at the time of Executive’s
termination, and/or as to which, at the time of Executive’s termination, the

10

--------------------------------------------------------------------------------

 



Company has a strategic business plan in place to research, develop and/or
market at some time in the future.  The restrictions on soliciting or providing
services to customers of the Company apply to:  (i) any customer or customer
contact of the Company with whom Executive has had any business relations during
his employment (whether before or after the Effective Date) with the Company;
and (ii) any customer or customer contact who was a customer or customer contact
of the Company on the date of Executive’s termination from the Company or during
the twelve-month period prior to such termination, or who was a prospective
customer or customer contact of the Company with whom the Company had actually
met with, or had written or telephonic communications with, during said
period(s).

(d)         Disparaging Comments.  Executive agrees not to make critical,
negative or disparaging remarks about the Company or any of its Affiliates,
including, but not limited to, comments about any of its assets, services,
management, business or employment practices, and not to voluntarily aid or
voluntarily assist any person in any way with respect to any third party claims
pursued against the Company Group.  Nothing in this Section 6(d) will prevent
Executive or the Company from responding fully and accurately to any question,
inquiry or request for information when required by applicable law or legal
process.

(e)         Confidentiality.  The Company and the Executive acknowledge that:

(i)The Company’s business is highly competitive;

(ii)The essence of that portion of the Company’s business in which the Executive
will be involved consists, in large degree, of trade secrets, proprietary or
confidential business or financial affairs information, materials, know-how
(whether or not in writing), technology, product information, personnel
information regarding its employees, and intellectual property belonging to the
Company and confidential and proprietary business and client relationships (all
of the foregoing will be referred to collectively as “Trade Secrets”), which
have been developed at great investment of time and resources by the Company
Group so as to engender substantial good will of the Company, all of which are
and will be the exclusive property of the Company, protected and kept secret by
the Company; and

(iii)Without limiting Executive’s obligations under the foregoing, the Executive
agrees that during the period of his employment with the Company and at all
times thereafter, Executive shall keep secret and retain in strictest confidence
and shall not use for his benefit or the benefit of others, except in connection
with the business and affairs of the Company, all confidential information of
and confidential matters (whether available in written, electronic form or
orally) relating to (A) the Company Group’s pricing and business (including,
without limitation, the strategies employed by and the actual investments of any
member of the Company Group and the contemplated business strategies and/or
investments of any member of the Company Group),

11

--------------------------------------------------------------------------------

 



(B) all corporations or other business organizations in which the Company Group
has or has had an investment and (C) third parties learned by Executive
heretofore or hereafter directly or indirectly in connection with Executive’s
employment with the Company or from the Company Group (the “Confidential
Information”).  In consideration of, and as a condition to, continued access to
Confidential Information and without prejudice to or limitation on any other
confidentiality obligation imposed by agreement or law, Executive hereby agrees
to undertake to use and protect Confidential Information in accordance with
restriction placed on its use or disclosure.  Without limiting the foregoing,
Executive shall not disclose such Confidential Information to any director,
officer, partner, employee or agent of the Company Group unless in Executive’s
reasonable good faith judgment, such person has a need to know such Confidential
Information in furtherance of the Company Group’s business, and (except in
connection with the business and affairs of the Company) Executive shall not
disclose Confidential Information to anyone outside of the Company Group except
with the Company’s express written consent.

(iv)Executive acknowledges that the Company’s rights in its Trade Secrets and
Confidential Information would be misappropriated should the Executive use or
disclose to others the Trade Secrets and/or Confidential Information outside the
scope of his employment pursuant to this Agreement.

(v)Executive agrees that during the period of his employment with the
Company and at all times thereafter, Executive shall not directly or indirectly,
use, disseminate, or disclose, in whole or in part, any of the Company Group’s
Trade Secrets to any person, firm, corporation, association, or other entity for
any reason or purpose whatsoever, other than (A) in the regular and proper scope
and course of Executive’s employment with Company, or (B) as required by law,
provided, however, that Executive will give Company reasonable advance notice of
any such disclosure or use that is required by law.

(vi)As used in this Agreement, each of the terms “Trade Secrets” and
“Confidential Information” will not include any information that becomes
generally known to the public or within the relevant trade or industry unless it
becomes known due to Executive’s violation of this Agreement.

(f)         Cooperation.  Executive agrees that at all times following the
termination of his employment, Executive will cooperate in all reasonable
respects with the Company and its Affiliates in connection with (i) any and all
existing or future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought by or against the Company or
any of its Affiliates, or (ii) any audit of the financial statements of the
Company or any Affiliate with respect to the period of time when Executive was
employed by the Company or any Affiliate, in each case to the extent the Company
reasonably deems Executive’s cooperation necessary.  Executive shall be
reimbursed for all reasonable out-of-pocket expenses incurred by Executive as a
result of such cooperation.  With respect to any and all existing or future
litigation, actions or

12

--------------------------------------------------------------------------------

 



proceedings (whether civil, criminal, administrative, regulatory or otherwise)
brought against Executive in connection with his employment by the Company, the
Company will honor, and proceed in accordance with, its bylaws as in effect from
time to time.

(g)         No Limitation.  Nothing contained in this Section 6 shall limit any
common law or statutory obligation that Executive may have to the Company or any
of its Affiliates.  For purposes of all provisions of this Section 6, the
“Company” refers to the Company and any incorporated or unincorporated
Affiliates of the Company, including any entity which becomes Executive’s
employer as a result of any reorganization or restructuring of the Company for
any reason.

(h)         Acknowledgement.  Executive agrees and acknowledges that each
restrictive covenant in this Section 6 is reasonable as to duration, terms and
geographical area and that the same protects the legitimate interests of the
Company and its Affiliates, imposes no undue hardship on Executive, is not
injurious to the public, and that, notwithstanding any provision in this
Agreement to the contrary, any violation of this restrictive covenant shall be
specifically enforceable in any court of competent jurisdiction.  Executive
agrees and acknowledges that a portion of the compensation paid to Executive
under this Agreement will be paid in consideration of the covenants contained in
this Section 6, the sufficiency of which consideration is hereby acknowledged. 
If any provision of this Section 6 as applied to Executive or to any
circumstance is adjudged by a court with jurisdiction upon short notice to be
invalid or unenforceable, the same shall in no way affect any other circumstance
or the validity or enforceability of any other provisions of this Section 6.  If
the scope of any such provision, or any part thereof, is too broad to permit
enforcement of such provision to its full extent, Executive agrees that the
court making such determination shall have the power to reduce the duration
and/or area of such provision, and/or to delete specific words or phrases, and
in its reduced form, such provision shall then be enforceable and shall be
enforced.  Executive agrees and acknowledges that the material breach of this
Section 6 will cause irreparable injury to the Company and upon such breach of
any provision of this Section 6, the Company shall be entitled to seek
injunctive relief, specific performance or other equitable relief by any court
with jurisdiction upon short notice; provided, however, that this shall in no
way limit any other remedies which the Company may have (including, without
limitation, the right to seek monetary damages).  Each of the covenants in this
Section 6 shall be construed as an agreement independent of any other provisions
in this Agreement.

(i)         Permitted Statements.  Nothing in this Agreement shall restrict
either party from making truthful statements (i) when required by law, subpoena,
court order or the like; (ii) when requested by a governmental, regulatory, or
similar body or entity; or (iii) in confidence to a professional advisor for the
purpose of securing professional advice.

13

--------------------------------------------------------------------------------

 



(j)         Further Representations and Covenants.   Executive represents that
he is able to accept employment with the Company as its Executive Vice President
and Chief Investment Officer – Senior Housing and Care and carry out the work
that such position would involve without breaching any obligations owed to any
current or former employer of Executive. Executive further represents and
covenants that he has not removed or taken, and will not remove or take, any
confidential documents or proprietary data or materials of any kind, electronic
or otherwise, from any current or former employer without written authorization
from such current or former employer, nor will Executive use or disclose any
such confidential information in connection with his employment with the
Company, nor will he solicit the employees or clients/customers of any former
employer in violation of any legal or contractual obligation owed to such former
employer, including but not limited to the letter agreement entered into between
Executive and National Health Investors, Inc. on August 10, 2015.

7.ASSIGNMENT.  This Agreement, and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators.  Neither this Agreement, nor
any of the Company’s rights or obligations hereunder, may be assigned or
otherwise subject to hypothecation by Executive, and any such attempted
assignment or hypothecation shall be null and void.  The Company may assign the
rights and delegate the obligations of the Company hereunder, in whole or in
part, to any of the Company’s Affiliates or parent corporations, or to any other
successor or assign in connection with the sale of all or substantially all of
the Company’s assets or stock or in connection with any merger, acquisition
and/or reorganization, provided the assignee assumes the obligations of the
Company hereunder.

8.GENERAL.

(a)         Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of one (1) business day following
personal delivery (including personal delivery by telecopy or telex), or the
third (3rd) business day after mailing by first class mail to the recipient at
the address indicated below:

To the Company:

Chief Executive Officer
HCP, Inc.
1920 Main Street, Suite 1200
Irvine, CA 92614

To Executive:

At the address shown in the Company’s personnel records

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

14

--------------------------------------------------------------------------------

 



(b)         Severability.  Any provision of this Agreement which is deemed by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this paragraph be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.  If any covenant
should be deemed invalid, illegal or unenforceable by a court of competent
jurisdiction because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.

(c)         Entire Agreement.  This document, together with the CIC Plan and the
other documents referred to herein and all restrictive covenants in any and all
agreements between Executive and the Company or to which Executive is a party
(the “Integrated Document”), constitutes the final, complete, and exclusive
embodiment of the entire agreement and understanding between the parties related
to the subject matter hereof and except as otherwise explicitly set forth in the
Integrated Document, supersedes and preempts any prior or contemporaneous
understandings, agreements, or representations by or between the parties,
written or oral.

(d)         Counterparts.  This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.  Signatures delivered by facsimile or “pdf” shall be effective for
all purposes.

(e)         Amendments.  No amendments or other modifications to this Agreement
may be made except by a writing signed by all parties.  No amendment or waiver
of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement.  Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement.

(f)         Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by the laws of the State
of California without giving effect to principles of conflicts of law of such
state.

(g)         Survivorship.  The provisions of this Agreement necessary to carry
out the intention of the parties as expressed herein shall survive the
termination or expiration of this Agreement.

(h)         Waiver.  The waiver by either party of the other party’s prompt and
complete performance, or breach or violation, of any provision of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the failure by any party hereto to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of

15

--------------------------------------------------------------------------------

 



such right or remedy by such party upon the occurrence of any subsequent breach
or violation.  No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party.  No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

(i)         Headings.  The subject heading of this Agreement are for convenience
and reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.

(j)         Construction.  The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel.  Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

9.ARBITRATION.

(a)         If any legally actionable dispute arises which cannot be resolved by
mutual discussion between the parties, each of Executive and the Company agree
to resolve that dispute by arbitration before an arbitrator experienced in
employment law.  Said arbitration will be conducted pursuant to the JAMS
Employment Arbitration Rules and Procedures and applicable California law.  The
parties agree that this arbitration agreement includes any such disputes that
the Company and its related entities may have against Executive, or Executive
may have against the Company and/or its related entities and/or employees,
arising out of or relating to Executive’s employment or its termination
including any claims of discrimination or harassment in violation of applicable
law and any other aspect of Executive’s compensation, training, employment, or
its termination.

(b)         The parties further agree that this arbitration provision is the
exclusive and binding remedy for any such dispute and will be used instead of
any court action, which is hereby expressly waived, except for any request by
either party for temporary or preliminary injunctive relief pending arbitration
in accordance with applicable law or an administrative claim with an
administrative agency.  THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO
TRIAL BY JUDGE OR JURY.

(c)         The parties agree that the arbitration shall be conducted in Los
Angeles County, California, unless otherwise mutually agreed.

(d)         The provisions of Section 1281.8 of the California Code of Civil
Procedure with respect to provisional remedies will apply to any such
arbitration.  In any such arbitration proceeding, any hearing must be
transcribed by a certified court

16

--------------------------------------------------------------------------------

 



reporter and the arbitrator’s decision must be set forth in writing, consistent
with the law of California and supported by essential findings of fact and
conclusion of law.  The arbitrator may issue any remedy or award available under
applicable law but may not add to, modify, change or disregard any lawful terms
of this Agreement or issue an award or remedy that is contrary to the law of
California.  The parties further agree that each party shall pay its own costs
and attorneys’ fees, if any; provided, however, the Company shall pay any costs
and expenses that Employee would not otherwise have incurred if the dispute had
been adjudicated in a court of law, rather than through arbitration, including
the arbitrator’s fee, any administrative fee, and any filing fee in excess of
the maximum court filing fee in the jurisdiction in which the arbitration is
commenced.  If either party prevails on a statutory claim that affords the
prevailing party an award of attorneys’ fees, then the arbitrator may award
reasonable attorneys’ fees to the prevailing party, consistent with applicable
law.

10.REPRESENTATIONS.  Each party represents and warrants that (a) such party is
not subject to any contract, arrangement, agreement, policy or understanding, or
to any statute, governmental rule or regulation, that in any way limits such
party’s ability to enter into and fully perform such party’s obligations under
this Agreement; (b) such party is not otherwise unable to enter into and fully
perform such party’s obligations under this Agreement; and (c) upon the
execution and delivery of this Agreement by both parties, this Agreement shall
be such party’s valid and binding obligation, enforceable against such party in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

11.INCONSISTENCIES.  In the event of any inconsistency between any provision of
this Agreement and any provision of any other Company arrangement, the
provisions of this Agreement shall control to the extent more favorable to
Executive unless Executive otherwise agrees in a writing that expressly refers
to the provision of this Agreement whose control he is waiving.

12.BENEFICIARIES/REFERENCES.  Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving written notice thereof.  In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

[Remainder of page is left blank intentionally]

 



17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

THIS AGREEMENT CONTAINS AN ARBITRATION PROVISION WHEREBY EACH PARTY AGREED TO
SUBMIT DISPUTES TO BINDING ARBITRATION.

 

HCP, INC.

 

 

 

/s/ Lauralee E. Martin

 

 

 

 

 

By:

Lauralee E. Martin
President and Chief Executive Officer

 

 

 

 

 

 

J. JUSTIN HUTCHENS

 

 

 

 

 

/s/ J. Justin Hutchens

 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit A

FORM OF RELEASE AGREEMENT1

This Release Agreement (this “Release Agreement”) is entered into this       
day of                    20    , by and between J. Justin Hutchens, an
individual (“Executive”), and HCP, Inc., a Maryland corporation (the “Company”).

WHEREAS, Executive has been employed by the Company; and

WHEREAS, Executive’s employment by the Company has terminated and, in connection
with the Employment Agreement between the Company and Executive dated August
 __, 201_ (the “Employment Agreement”), the Company and Executive desire to
enter into this Release Agreement upon the terms set forth herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company (or one of its subsidiaries) to pay severance benefits (conditioned
upon this Release Agreement) under and pursuant to the Employment Agreement,
Executive and the Company agree as follows:

1.             Release.  Executive, on behalf of himself or herself, his or her
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and covenants not to sue and fully releases and discharges the Company and
each of its parents, subsidiaries and affiliates, past and present, as well as
its and their trustees, directors, officers, members, managers, partners,
agents, attorneys, insurers, employees, stockholders, representatives, assigns,
and successors, past and present, and each of them, hereinafter together and
collectively referred to as the “Releasees,” with respect to and from any and
all claims, wages, demands, rights, liens, agreements or contracts (written or
oral), covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden (each,
a “Claim”), which he or she now owns or holds or he or she has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from his or her position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever), whether known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Release Agreement
including, without limiting the generality of the foregoing, any Claim under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, the Family and

_______________________

1The Company may modify this form as to any individual employed outside of
California.                                                                                                                                                                   



A-1



--------------------------------------------------------------------------------

 



Medical Leave Act of 1993, the California Fair Employment and Housing Act, the
California Family Rights Act, or any other federal, state or local law,
regulation, or ordinance, or any Claim for severance pay, bonus, sick leave,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, workers’ compensation or disability; provided, however,
that the foregoing release shall not apply to any obligation of the Company to
Executive pursuant to any of the forgoing:  (1) any obligation created by or
arising out of the Section 5 of the Employment Agreement for which receipt or
satisfaction has not been acknowledged, (2) any equity-based awards previously
granted by the Company to Executive, to the extent that such awards continue
after the termination of Executive’s employment with the Company in accordance
with the applicable terms of such awards; (3) any right to indemnification that
Executive may have pursuant to the Fourth Amended and Restated Bylaws of the
Company, its corporate charter or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) with respect to any loss, damages or expenses (including but not
limited to attorneys’ fees to the extent otherwise provided) that Executive may
in the future incur with respect to his service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (4) with
respect to any rights that Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (5) any rights to continued
medical or dental coverage that Executive may have under COBRA; (6) any rights
to payment of benefits that Executive may have under a retirement plan sponsored
or maintained by the Company that is intended to qualify under Section 401(a) of
the Internal Revenue Code of 1986, as amended, or (7) any deferred compensation
or supplemental retirement benefits that Executive may be entitled to under a
nonqualified deferred compensation or supplemental retirement plan of the
Company.  In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law.  Executive acknowledges and agrees that
he or she has received any and all leave and other benefits that he or she has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.

2.             Acknowledgment of Payment of Wages.  Except for accrued vacation
(which the parties agree totals approximately [        ] days of pay) and salary
for the current pay period, Executive acknowledges that he/she has received all
amounts owed for his or her regular and usual salary (including, but not limited
to, any bonus, severance, or other wages), and usual benefits through the date
of this Agreement.

3.             1542 Waiver.  It is the intention of Executive in executing this
Release Agreement that the same shall be effective as a bar to each and every
Claim hereinabove specified.  In furtherance of this intention, Executive hereby
expressly waives any and all rights and benefits conferred upon him or her by
the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly
consents that this Release Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected Claims, if any, as well as those relating to
any other Claims hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



A-2



--------------------------------------------------------------------------------

 



Executive acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Executive now knows or believes to
exist with respect to the subject matter of this Release Agreement and which, if
known or suspected at the time of executing this Release Agreement, may have
materially affected this settlement.  Nevertheless, Executive hereby waives any
right, Claim or cause of action that might arise as a result of such different
or additional Claims or facts.  Executive acknowledges that Executive
understands the significance and consequences of such release and such specific
waiver of SECTION 1542.

4.             ADEA Waiver.  Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he or she may have arising under the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), which have arisen on or before
the date of execution of this Release Agreement.  Executive further expressly
acknowledges and agrees that:

A.            In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

B.            Executive is hereby advised in writing by this Release Agreement
to consult with an attorney before signing this Release Agreement;

C.            Executive has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;

D.            Executive was given a copy of this Release Agreement on
[                                  , 20    ] and informed that he or she had
[twenty one (21)/forty five (45)] days within which to consider this Release
Agreement and that if he or she wished to execute this Release Agreement prior
to expiration of such [21-day/45-day] period, he or she should execute the
Endorsement attached hereto;

E.            Executive was informed that he or she had seven (7) days following
the date of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Executive
elects revocation during that time.  Any revocation must be in writing and must
be received by the Company during the seven-day revocation period.  In the event
that Executive exercises his or her right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement;

F.             Nothing in this Release Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal
law.2

________________________

2Whether the Executive has 21 days, 45 days, or some other period in which to
consider the Release Agreement will be determined with reference to the
requirements of the ADEA in order for such waiver to be valid in the
circumstances.  The determination referred to in the preceding sentence shall be
made by the Company in its sole discretion.  In any event, the Release Agreement
will include the Executive’s acknowledgements and agreements set forth in
clauses 4.A, 4.B, and 4.C.



A-3



--------------------------------------------------------------------------------

 



5.             No Transferred Claims.  Executive warrants and represents that
the Executive has not heretofore assigned or transferred to any person not a
party to this Release Agreement any released matter or any part or portion
thereof and he or she shall defend, indemnify and hold the Company and each of
its affiliates harmless from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

6.             Compliance with Employment Agreement.  Executive warrants and
represents that Executive has complied fully with his or her obligations
pursuant to the Employment Agreement.  Executive covenants that Executive will
continue to abide by the applicable provisions of such Employment Agreement.

7.             Severability.  It is the desire and intent of the parties hereto
that the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

8.             Counterparts.  This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

9.             Governing Law.  THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT
PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE LAWS OF ANY JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF
THE STATE OF CALIFORNIA TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING,
APPLICABLE FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL
LAW, THE INTERNAL LAW OF THE STATE OF CALIFORNIA, WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.



A-4



--------------------------------------------------------------------------------

 



10.          Amendment and Waiver.  The provisions of this Release Agreement may
be amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

11.          Descriptive Headings.  The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.

12.          Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Release
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.

13.          Arbitration.  Any claim or controversy arising out of or relating
to this Agreement shall be submitted to arbitration in accordance with the
arbitration provision set forth in the Employment Agreement.

14.          Nouns and Pronouns.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.

15.          Legal Counsel.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Executive acknowledges and
agrees that he has read and understands this Release Agreement completely, is
entering into it freely and voluntarily, and has been advised to seek counsel
prior to entering into this Release Agreement and he has had ample opportunity
to do so.

 



A-5



--------------------------------------------------------------------------------

 



The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it.  The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.

EXECUTED this                  day of                  20    , at
                      , California.

 

 

EXECUTIVE

 

J. JUSTIN HUTCHENS

HCP, Inc.

a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



A-6



--------------------------------------------------------------------------------

 



ENDORSEMENT

I, J. Justin Hutchens, hereby acknowledge that I was given [21/45] days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Release Agreement prior to the expiration of the [21-day/45-day] period.

I declare under penalty of perjury under the laws of the United States and the
State of California that the foregoing is true and correct.

EXECUTED this  [        ] day of [                           20        ], at
                          , California.

 

 

 

 

 

 

 

 

 

 

 

 

 

J. JUSTIN HUTCHENS

 

A-7



--------------------------------------------------------------------------------